Citation Nr: 1449794	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-43 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for "knee problems" and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for asbestosis and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a recurrent right hand disorder to include arthritis and second, third, and fourth finger injury residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1956 to August 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both "knee problems" and asbestosis and denied service connection for right hand arthritis.  In July 2014, the RO reopened the Veteran's claims of entitlement to service connection for "knee problems" and asbestosis and denied the claims on the merits.  In October 2014, the Board advanced the Veteran's appeal on the docket on its own motion.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both "knee problems" and asbestosis, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
The issues of service connection for a recurrent pulmonary disorder to include asbestosis and asbestos-related pleural disease and a recurrent right hand disorder to include arthritis and second, third, and fourth finger injury residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In August 2014, the Veteran submitted a Veteran's Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he sought to reopen his claims of entitlement to service connection for both hearing loss and tinnitus.  The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for hearing loss and tinnitus have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In January 2004, the RO denied service connection for "knee problems."  The Veteran was informed in writing of the adverse determination and his appellate rights in February 2004.  He submitted a March 2004 notice of disagreement (NOD) with the decision.  

2.  In October 2005, the RO issued a statement of the case (SOC) to the Veteran.  In January 2006, the Veteran submitted an Appeal to the Board (VA Form 9).  

3.  In November 2006, the RO determined that the Veteran's January 2006 substantive appeal was untimely.  In November 2006, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not subsequently submit a NOD with the decision.  

4.  The January 2004 rating decision denying service connection for "knee problems" is final.  

5.  The additional documentation submitted since the January 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

6.  Right knee arthritis and total knee replacement residuals have been shown to have originated during active service.  

7.  Left knee arthritis has been shown to have originated during active service.  

8.  In January 2004, the RO denied service connection for asbestosis.  The Veteran was informed in writing of the adverse determination and his appellate rights in February 2004.  He submitted a March 2004 NOD with the decision.  

9.  In October 2005, the RO issued a SOC to the Veteran.  The Veteran did not subsequently perfect a substantive appeal with the denial of service connection for asbestosis.  

10.  The January 2004 rating decision denying service connection for asbestosis is not final.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for "knee problems" is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for "knee problems" has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2014).  

3.  The criteria for service connection for right knee arthritis and total knee replacement residuals have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  

4.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  

5.  The January 2004 RO decision denying service connection for asbestosis is not final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for asbestosis was received within one year of notice of the adverse decision.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   With respect to a claim to reopen service connection, the Court has held that VA must notify a claimant of both the evidence and information that is necessary to reopen a previously denied claim and that which is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Board reopens and grants service connection for both a right knee disorder and a left knee disorder and determines that the prior rating decision denying service connection for asbestosis is not final and remands that issue.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Knees

A.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In January 2004, the RO denied service connection for "knee problems" as "we have no record of you being treated or diagnosed with knee problems while in service, nor do we have any current medical evidence of showing knee problems."  The Veteran was informed in writing of the adverse decision and his appellate rights in February 2004.  In March 2004, the Veteran submitted a NOD.  In October 2005, the RO issued a SOC to the Veteran.  In January 2006, the Veteran submitted an Appeal to the Board (VA Form 9).  In November 2006, the RO determined that the Veteran's January 2006 substantive appeal was untimely.  In November 2006, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not subsequently submit a NOD with the decision.  

The evidence upon which the January 2004 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records reflect that the Veteran complained of bilateral knee pain.  A January 1960 treatment entry states that the Veteran complained of bilateral knee pain and popping when he walked up stairs.  No knee diagnosis was advanced.  The Veteran's service personnel records state that he was awarded the Parachutist Badge.  An April 1990 treatment record from C. Domingues, M.D., states that the Veteran had "longstanding knee problems;" had "hurt himself as a paratrouper (sic);" and exhibited severe arthritic changes of the right knee.  A December 1997 treatment record from Dr. Dominguez states that the Veteran has "end stage arthritis in both knees."  VA clinical documentation dated in December 1998 states that the Veteran underwent right knee surgery in 1968 and was diagnosed with bilateral knee degenerative joint disease and arthritis.  

New and material evidence pertaining to the issue of service connection for "knee problems" was not received by VA or constructively in its possession within one year of written notice to the Veteran of the January 2004 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the January 2004 rating decision includes an October 2009 written statement from M. Hayes, M.D., which conveys that the Veteran "was a paratrooper in the U. S. Army from 1956 to 1960" and "I feel that his knee problems, in all medical probability, are related to him being a paratrooper."  Dr. Hayes' written statement is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for "knee problems" is reopened.  

B.  Service Connection 

The Veteran contends that he incurred right knee and left knee arthritis as the result of his in-service parachute jumps.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, a January 1960 Army treatment entry states that the Veteran complained of bilateral knee pain and popping when he walked up stairs.  No knee diagnosis was advanced.  The Veteran's service personnel records state that he was awarded the Parachutist Badge.  

The April 1990 treatment record from Dr. Domingues, M.D., relates that the Veteran had "longstanding knee problems;" had "hurt himself as a paratrouper (sic);" and exhibited severe arthritic changes of the right knee.  A December 1997 treatment record from Dr. Dominguez notes that the Veteran has "end stage arthritis in both knees."  

VA clinical documentation dated in December 1998 states that the Veteran underwent right knee surgery in 1968 and was diagnosed with bilateral knee degenerative joint disease.  

An April 2005 written statement from J. B., conveys that he had served with the Veteran in the same unit.  Mr. B. states that "during this period, [the Veteran] began having problems with his knees" and "the majority of his problems was from jumping out of airplanes, which he was required to do as a paratrooper."  

A June 2005 written statement from J. Dickerson, M.D., reports that the Veteran "has severe deterioration of both of his knees" which "developed over a period of time following his tour of duty with the paratroopers."  

A December 2007 written statement from W. Sykes, M.D., relates that "[u]pon physical exam and review of X-rays, it is my opinion that [the Veteran's] degenerative joint disease and arthritis are a result of injuries sustained during services as a paratrooper."  

At a May 2009 VA joints examination, the Veteran complained of right knee "trouble" since 1968.  The Veteran was noted to have undergone a 1968 "bilateral arthrotomy to remove the medial and lateral meniscus."  The Veteran was diagnosed with right and left knee tricompartment degenerative joint disease.  The examiner concluded that "[i]t is less likely as not that Veteran's bilateral knees are service-connected."   The VA physician's assistant clarified that: "[t]here is no history of injury;" "[h]e had a one-time complaint of bilateral knee pain with going up stairs;" and "[i]t is more likely due to working as a pipe fitter and welder for 30+ years."  The examiner did not discuss the Veteran's in-service parachute jumps and the relationship, if any, between such activity and the onset of his right and left knee arthritis.  

The October 2009 written statement from Dr. Hayes reports that the Veteran was diagnosed with osteoarthritis of both knees and underwent an October 2009 right knee total knee replacement due to his severe arthritis.  The doctor opined that the Veteran "was a paratrooper in the U. S. Army from 1956 to 1960" and "I feel that his knee problems, in all medical probability, are related to him being a paratrooper."  

In his October 2009 Appeal to the Board (VA Form 9), the Veteran reported that "I made approximately 15-25 jumps in my military career" and "[o]n each jump, we carried about 80-120 pounds of equipment."  

The Veteran reported that he had made multiple in-service parachute jumps and presented a history of recurrent bilateral knee pain since active service.  He was awarded the Parachutist Badge.  The Veteran's treating private physicians have attributed his right and left knee arthritis and right total knee replacement residuals to his in-service duties as a paratrooper.  While the May 2009 VA joints examination report conveys that the Veteran's knee arthritic disabilities were not related to active service, the Board finds that the physician's assistant's failure to address the Veteran's in-service parachute jumps renders it to be of little probative value.  

In the absence of persuasive evidence to the contrary and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right knee arthritis and total knee replacement residuals and left knee arthritis is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Asbestosis

In January 2004, the RO denied service connection for asbestosis as "although we have medical evidence showing a diagnosis of asbestos related pleural disease, we have no evidence of exposure to asbestos during military service."  The Veteran was informed in writing of the adverse decision and his appellate rights in February 2004.  In March 2004, the Veteran submitted a NOD.  In October 2005, the RO issued a SOC to the Veteran.  He did not subsequently submit a substantive appeal with the denial of service connection for asbestosis.  

The evidence upon which the January 2004 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to asbestosis.  A January 1991 physical evaluation from G. Gomes, M.D., states that the Veteran had worked as a welder and pipefitter since service separation and "continues to be exposed to asbestos products at the present time, although his degree of exposure diminished considerably in the mid 1970's."  The Veteran was diagnosed with "asbestos related pleural disease as manifested by radiographic evidence of bilateral pleural thickening and a prior history of asbestos exposure."  

A March 2004 VA treatment record states that an assessment of "asbestosis?" was advanced.  The cited VA clinical documentation was received into the record within the year following notice of the January 2004 rating decision.  It is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asbestosis.  The new and material documentation was not addressed by any adjudicatory action prior to the July 2007 rating decision.  Therefore, the Board finds that the January 2004 rating decision is not final.  38 C.F.R. § 3.156(b).  Given this fact and as additional action is required, the Board will address the issue of service connection for a recurrent pulmonary disorder to include asbestosis and asbestos related pleural disease in the REMAND portion of this decision below.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for "knee problems" is granted.  

Service connection for right knee arthritis and total knee replacement residuals is granted.  

Service connection for left knee arthritis is granted.  

The January 2004 rating decision denying service connection for asbestosis is not final.  


REMAND

Pulmonary Disorder

The Veteran asserts that he was exposed to asbestos while living in barracks in Germany undergoing repair and aboard the naval vessels taking him to and from Europe and subsequently developed an asbestos exposure -related pulmonary disorder.  In an April 2009 written statement, the Veteran clarified that he had worked in the Robert E. Lee Barracks, Mainz, Germany in September 1959 while they were making repairs to the buildings and had traveled on naval vessels in December 1958 and July 1960.  In an October 2012 written statement the Veteran clarified further that he had sailed aboard the U.S.N.S. General Simon B. Bunkner and the U.S.N.S. Geiger.  

Appropriate action has not been undertaken to verify the Veteran's claimed in-service asbestos exposure.  VA should obtain all relevant military documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Further, VA clinical documentation dated after July 2009 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The clinical record is unclear as whether the Veteran currently has an asbestos exposure-related pulmonary disorder.  Dr. Gomes' January 1991 physical evaluation conveys that the Veteran was diagnosed with "asbestos related pleural disease as manifested by radiographic evidence of bilateral pleural thickening and a prior history of asbestos exposure."  The report of a May 2009 VA respiratory examination states that the examiner was "unable, at this time, to provide diagnosis of asbestosis based on available documentation;" "after CT of chest and PFTs are completed, further opinion can be given;" and "it appears from the documentation in the C-file that the Veteran could have been exposured to asbestosis (sic) before, during, and after military service."  No subsequent VA opinion as to the Veteran's claimed pulmonary disorder has been associated with the record.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA pulmonary evaluation is needed.  

Right Hand Disorder

The Veteran asserts that service connection for recurrent right hand trauma residuals is warranted as he sustained significant right hand trauma during active service.  

The Veteran's service treatment records indicate that he was seen on multiple for right hand injuries.  A June 1959 treatment record states that the Veteran complained of a painful and swollen right fourth finger.  He reported that he had hit his finger in approximately April 1959.  Contemporaneous X-ray studies revealed a small chip off the proximal phalangeal joint.  An impression of a probable avulsion fracture was advanced.  The Veteran's finger was splinted.  A July 1959 treatment record states that the Veteran sustained a right fourth finger PIP lateral collateral ligament avulsion and right second and third finger extensor hood traumatic avulsion.   A December 1959 treatment record notes that the Veteran had reinjured his right hand when an ammunition can fell on it.  

The report of the May 2009 VA joints examination states that the Veteran complained of intermittent right hand pain and aching.  No specific right hand diagnosis was advanced.  The examining VA physician's assistant commented that: "[it] is less likely as not that the minor injury in service is in any way represented by the X-ray findings or physical examination today;" it is "[l]ess likely as not that the claimed hand arthritis is secondary to contusion to the right hand with negative X-rays initially in December 1959;" and "[n]ew X-rays done in July 1960 show questionable avulsion fracture at the PIP joint of the middle finger."  The Board is unable to ascertain whether the examiner found any chronic residuals of the Veteran's documented in-service right second and third finger traumatic avulsion and right fourth finger chip fracture.  Therefore, further VA orthopedic evaluation is needed to adequately resolve the issues raised by the instant appeal.  See Barr.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent pulmonary and right hand disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Take appropriate action to verify the Veteran's claimed in-service asbestos exposure at the Army's Robert E. Lee Barracks, Mainz, Germany in September 1959 and aboard both the U.S.N.S. General Simon B. Bunkner and the U.S.N.S. Geiger.  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2009.  

4.  Schedule the Veteran for a VA pulmonary examination in order to assist in determining the nature and etiology of his claimed recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If asbestosis and/or another asbestos exposure-related disorder is not identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder had its onset during active service; is related to the Veteran's claimed in-service asbestos exposure; or otherwise originated during active service.  

All relevant medical records should be made available to the examiner for review.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the nature and etiology of his claimed recurrent right hand disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right hand disorder had its onset during active service; is related to the Veteran's in-service right second, third, and fourth finger injuries and complaints; or otherwise originated during active service.  

All relevant medical records should be made available to the examiner for review.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


